     Case 1:18-cv-04993-NRB Document 96 Filed 04/30/19 Page 1 of 9




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                  )
IN RE AEGEAN MARINE PETROLEUM     ) Case No. 18 Civ. 4993 (NRB)
NETWORK, INC. SECURITIES          )
LITIGATION                        )
                                  )
                                  )
                                  )
                                  )
                                  )
                                  )

 LEAD PLAINTIFF’S THIRD STATUS REPORT REGARDING SERVICE OF THE
             CONSOLIDATED CLASS ACTION COMPLAINT
         Case 1:18-cv-04993-NRB Document 96 Filed 04/30/19 Page 2 of 9



       In accordance with Lead Plaintiff’s April 1, 2018 Second Status Report Regarding Service

of the Consolidated Complaint (“Second Status Report”) (ECF No. 95), Utah Retirement Systems

(“Lead Plaintiff” or “URS”) provides this supplemental report to outline the current status of

service of process of the Consolidated Class Action Complaint on defendants, including foreign

defendants located in Greece and the United Kingdom.

I.     NATURE OF ACTION

       The Consolidated Complaint alleges claims for violations of Sections 10(b), 20(a), 20(b)

and 20A of the Securities Exchange Act of 1934 (the “Exchange Act”), 15 U.S.C. §§ 78j(b), 78t(a),

78t(b) and 78t-1, and the rules and regulations promulgated thereunder, including Rule 10b-5,

17 C.F.R. §§ 240.10b-5(b) (misrepresentations and omissions) and 240.10b-5(a) and (c) (scheme

liability), in connection with a fraudulent scheme at Aegean Marine Petroleum Network Inc.

(“Aegean Marine” or the “Company”). The claims are brought against former and current officers

and directors of the Company as well as its former auditors. Defendants’ scheme took place over

at least an eight-year period during which defendants (a) significantly overstated the Company’s

income and revenue; (b) overstated the Company’s assets and the strength of its balance sheet; and

(c) misled investors concerning the adequacy of the Company’s internal controls over financial

reporting.

       Because of actions undertaken by certain shareholders, the Company’s entire Audit

Committee was forced to step down in May 2018, and a reconstituted Audit Committee (the

“Reconstituted Audit Committee”) was formed with new, independent directors. Only weeks later,

on June 4, 2018, the Company shocked the market by revealing that it had discovered that $200

million in accounts receivable had to be written off because the receivables were based on bogus
         Case 1:18-cv-04993-NRB Document 96 Filed 04/30/19 Page 3 of 9



transactions. The Reconstituted Audit Committee announced that it had retained counsel and

forensic accountants to conduct an internal investigation.

       Then, on November 2, 2018, under new leadership, the Company admitted that the

Company’s “senior managers” and the Company’s founder had engaged in an elaborate fraudulent

scheme where (a) the Company’s financial results were manipulated by improperly booking

approximately $200 million in accounts receivables from bogus transactions with shell companies

controlled by former employees or affiliates of the Company, which artificially inflated the

Company’s earnings and revenue; and (b) approximately $300 million in cash and assets had been

misappropriated by the founder and/or his affiliates. The impact of this fraudulent scheme was so

significant that it led to the filing of proceedings under Chapter 11 of the U.S. Bankruptcy Code

on November 6, 2018 (only four days after revealing the preliminary results of the Company’s

internal investigation). The Company was delisted from the NYSE on December 3, 2018 and the

stock now trades at $0.040 per share on the over-the-counter market.

II.    STATUS OF SERVICE

       As previously described in the First and Second Status Reports, defendants are domiciled

and/or headquartered in the United States, Greece and the United Kingdom.

       All defendants domiciled in the United States have been served and proofs of service have

been filed with the Court.1 On March 4, 2019, counsel for Defendant PricewaterhouseCoopers

LLP filed notices of appearance (ECF Nos. 92-93). Additionally, firms have reached out to advise

that they have been retained by Peter C. Georgiopoulos and by E. Nikolas Tavlarios. However,

no responses are due from defendants until further order of this Court, regardless of the effective


1
  These defendants include E. Nikolas Tavlarios, Peter C. Georgiopoulos, John P. Tavlarios,
George Konomos, Deloitte & Touche LLP and PricewaterhouseCoopers, LLP. See ECF Nos. 84-
90.


                                                 2
          Case 1:18-cv-04993-NRB Document 96 Filed 04/30/19 Page 4 of 9



date of service of process, in accordance with the Court’s December 20, 2018 Revised Scheduling

Order (ECF No. 78).

       As for defendants domiciled/headquartered in Greece and the United Kingdom,

international service of process is ongoing. As previously reported, on February 13, 2019, Lead

Plaintiff engaged the Civil Action Group, Ltd. (dba APS International, Ltd.) (“APS”) to handle the

international service of process under the Hague Convention on the Service Abroad of Judicial

and Extra-Judicial Documents in Civil or Commercial Matters.

       For the defendants located in Greece, documents were sent to APS on February 13, 2019.2

APS has completed translating the documents into Greek. APS is performing a final review of the

documents before sending them to Greece in accordance with the Hague Convention.

       For the defendants located in the United Kingdom, documents were sent to APS on

February 19, 2019. 3 APS sent those documents to the United Kingdom for service on February 25,

2019, and delivery was confirmed at the Central Authority Office in the United Kingdom on

February 27, 2019.

       According to APS, foreign government officials usually effect service pursuant to

international treaty law in six to eight weeks, and that another six to eight weeks are often required

for the Proof of Service to be completed, sealed and returned to the United States. In total, the

process generally takes twelve to sixteen weeks from the time the documents are sent abroad, and

occasionally it takes longer. In addition, APS said that the foreign authorities would not provide

interim status reports.


2
 These defendants include Dimitris Melisanidis, Spyros Gianniotis, Jonathan McIlroy, Spyridon
Fokas, Yiannis N. Papanicolaou, Konstantinos D. Koutsomitopoulos, Deloitte Certified Public
Accountants S.A. and PricewaterhouseCoopers S.A.
3
  These defendants include Deloitte Touche Tohmatsu Limited and PricewaterhouseCoopers
International Limited.


                                                  3
         Case 1:18-cv-04993-NRB Document 96 Filed 04/30/19 Page 5 of 9



III.   THE AEGEAN MARINE BANKRUPTCY

       Prior to the Company filing a Chapter 11 bankruptcy petition on November 6, 2018,

Aegean Marine had been named as a defendant in the underlying complaints initiating this

litigation. The bankruptcy proceedings are pending before the Honorable Michael E. Wiles in the

United States Bankruptcy Court for the Southern District of New York (the “Bankruptcy Court”)

and are captioned In re Aegean Marine Petroleum Network, Inc., et al., Lead Case No. 1:18-BK-

13374 (Bankr. S.D.N.Y.) (the “Bankruptcy Case”).

       As stated in the First and Second Status Reports, pursuant to 11 U.S.C. § 362(a), the filing

of the Chapter 11 petition operated as an automatic stay against the continuation of litigation

against Aegean Marine until such time as the stay is lifted, either by operation of law or by order

of the Bankruptcy Court.4 Claims against the defendants have been preserved and excluded from

the releases contained in the Plan. Claims against the Company, which were asserted in the

Bankruptcy Case through proofs of claim timely filed against the Company (the “Bankruptcy

Claims”) by retained bankruptcy counsel (“Bankruptcy Counsel”) on February 20, 2019, have also

been preserved, subject to the treatment provided by the Plan.

       As explained in the First and Second Status Reports, Lead Counsel and Lead Plaintiff have

taken significant steps in the Bankruptcy Case to protect the interests of the proposed class (the

“Class”), through Bankruptcy Counsel. On March 29, 2019, the Bankruptcy Court entered an

Order confirming the Company’s chapter 11 plan of reorganization (the “Plan”). The effective

date of the Plan occurred on April 3, 2019 (the “Effective Date”). On the Effective Date, Aegean




4
  While Aegean Marine is not included as a named defendant in the Consolidated Complaint,
claims against it have not been dismissed with prejudice, and proofs of claim based upon the
allegations in the Consolidated Complaint have been filed against it in the Bankruptcy Case.


                                                4
         Case 1:18-cv-04993-NRB Document 96 Filed 04/30/19 Page 6 of 9



Marine emerged from bankruptcy as a fully-owned subsidiary of Mercuria Energy Group Limited

and will now operate as Minerva Bunkering.

       The occurrence of the Effective Date terminated the automatic stay pursuant to Article

XIII.F of the Plan. However, before any funds would be available for distribution from the

Company to Lead Plaintiff or the Class on account of the Bankruptcy Claims pursuant to the Plan,

all senior classes of the Company’s creditors must first be paid in full. Reaching that threshold

requires the litigation trust created pursuant to the Plan and vested with certain of the Company’s

own claims against third parties (including, upon information and belief, some or all of the

defendants) to realize nearly $300 million of net recoveries on account of such claims. Bankruptcy

Counsel, at the direction of Lead Counsel, will continue to monitor the progress of the Bankruptcy

Case and, in the event it appears likely that funds will be available for distribution on account of

the Bankruptcy Claims, will assist in pursuing a recovery therefrom. Given the exclusion of the

claims of Lead Plaintiff and the proposed Class against the defendants from the releases and

injunction contained in the Plan, the Bankruptcy Case does not pose any impediment to this action

continuing against the defendants.

///

///

///




                                                 5
         Case 1:18-cv-04993-NRB Document 96 Filed 04/30/19 Page 7 of 9



IV.    CONCLUSION

       Lead Plaintiff will provide the Court with another update on the status of foreign service

by June 1, 2019.

Dated: April 30, 2019                       Respectfully submitted,

                                            BERMAN TABACCO


                                            By:      /s/ Nicole Lavallee
                                                   Nicole Lavallee (admitted pro hac vice)

                                            Joseph J. Tabacco, Jr. (JT1994)
                                            Christopher T. Heffelfinger
                                            A. Chowning Poppler (admitted pro hac vice)
                                            44 Montgomery Street, Suite 650
                                            San Francisco, CA 94104
                                            Telephone: (415) 433-3200
                                            Facsimile: (415) 433-6382
                                            Email: jtabacco@bermantabacco.com
                                                   nlavallee@bermantabacco.com
                                                   cheffelfinger@bermantabacco.com
                                                   cpoppler@bermantabacco.com

                                            Jay W. Eng
                                            One Liberty Square
                                            Boston, MA 02109
                                            Telephone: (617) 542-8300
                                            Facsimile: (617) 542-1194
                                            Email: jeng@bermantabacco.com

                                            Counsel for Lead Plaintiff Utah Retirement Systems




                                               6
         Case 1:18-cv-04993-NRB Document 96 Filed 04/30/19 Page 8 of 9



                                 CERTIFICATE OF SERVICE

       I am employed by Berman Tabacco, 44 Montgomery Street, Suite 650, San Francisco,

California, 94104. I am over the age of 18 years and am not a party to this action. On April 30,

2019, using the U.S. District Court for the Southern District of New York’s CM/ECF Electronic

Filing system (“ECF system”), with the ECF ID registered to Nicole Lavallee and at her direction,

I filed and electronically served true and correct copies of the foregoing document(s) on the

recipients designated on the Electronic Mail Notice List for this case. The ECF system is designed

to automatically generate an e-mail Notice of Electronic Filing (“NEF”) message to all parties in

the case, which constitutes service. The attached Manual Notice List generated by CM/ECF

indicates that no participants require service by mail.

       I further declare that on April 30, 2019, I electronically served true and correct copies of

the document(s) described above by (i) email by transmitting true and correct Portable Document

Format (PDF) copies via electronic mail from email address stuiasosopo@bermantabacco.com

on this date to the person(s) at the address(es) set forth below, and (ii) by mail by placing true

copies thereof, enclosed in a sealed envelope, addressed as shown below, affixing proper first

class postage, and depositing the envelope in the United States Mail at San Francisco, California,

in accordance with Berman Tabacco’s ordinary business practices:

       Jamie L. Wine
       Jason C. Hegt
       LATHAM & WATKINS LLP
       885 Third Avenue
       New York, NY 10022-4834
       Email: Jamie.Wine@lw.com
              Jason.Hegt@lw.com

       Counsel for PricewaterhouseCoopers LLP




                                                  7
Case 1:18-cv-04993-NRB Document 96 Filed 04/30/19 Page 9 of 9
